DETAILED ACTION

Status of Claims
Claims 1, 2, 4-16, and 18-20 are pending and presented for examination on the merits.
Claims 1, 10, and 20 are currently amended.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 10/05/2022.  The IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145266 (A1) to Chen et al. (“Chen”) in view of US 4,589,932 to Park (“Park”).
Regarding claim 1, Chen teaches a method of making a weldable aluminum alloy wrought product.  Abstract.  The method includes the following steps: casting an alloy into an ingot (para. [0043]); homogenizing the ingot (para. [0044]); hot working the ingot using a method such as rolling (para. [0045], [0047]), with hot rolling selected to produce a 8 mm gauge product (shate) (para. [0059]) or to produce a sheet or plate (para. [0038]); and solution heat treating (solutionizing) (para. [0048]) at an example temperature of 560oC (para. [0059]).   
The composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 1
US 2008/0145266 A1
Cu
about 0.6 - 0.9
about 0.1 to 1.3
Si
about 0.8 - 1.3
about 0.2 to 1.15
Mg
about 1.0 - 1.3
about 0.4 to 1.5
Cr
about 0.03 - 0.25
up to about 0.25
Mn
about 0.05 - 0.2
up to 0.7
Fe
about 0.15 - 0.3
about 0.02 to 0.3
Zr
up to about 0.2
up to about 0.25
Sc
up to about 0.2
-------
Sn
up to about 0.25
-------
Zn
up to about 0.9
up to about 0.9
Ti
up to about 0.1
about 0.06 to 0.19
Ni
up to about 0.07
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance


Chen is silent regarding the entry and exit temperature for the hot rolling step.
Park, directed to aluminum wrought alloy products, teaches a hot rolling entry temperature of at least 850oF or more (about 454oC or more), preferably 875-1000oF (about 468-538oC) to reduce the grown of magnesium-silicon particles, with the exit temperature is not less than 450oF or 400oF (not less than 204-232oC).  Col. 5, lines 40-50; claim 40.  
It would have been obvious to one of ordinary skill in the art to have incorporated the hot rolling entry and exit temperature of Park in the hot rolling operation of Chen because the elevated temperatures disclosed by Park would reduce the growth of precipitated phases during the working process, thereby ensuring uniformity during hot rolling prior to any subsequent aging operation.
Regarding claim 2, Chen teaches that the homogenization can be a carried out at a temperature of 490-580oC.  Para. [0054].
Regarding claim 6, Chen teaches that cold working, such as cold rolling, can follow the hot working step.  Para. [0047], [0059].
Regarding claim 7, Chen teaches that the alloy can be quenched after solution heat treatment.  Para. [0049], [0059].
Regarding claim 8, Chen teaches that an aging step may be carried out.  Para. [0051], [0059].
Regarding claim 9, Chen teaches  that aging can take place between 150oC and 210oC (para. [0051]), which falls within the claimed range.
Regarding claim 10, Chen teaches a method of making a weldable aluminum alloy wrought product.  Abstract.  The method includes the following steps: casting an alloy into an ingot (para. [0043]); homogenizing the ingot (para. [0044]); hot working the ingot using a method such as rolling (para. [0045], [0047]), with hot rolling selected and followed by cold rolling (producing a rolled product); and solution heat treating (solutionizing) (para. [0048]) at an example temperature of 560oC (para. [0059]).   
The composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 10
US 2008/0145266 A1
Cu
about 0.5 - 2.0 
about 0.1 to 1.3
Si
about 0.5 - 1.5
about 0.2 to 1.15
Mg
about 0.5 - 1.5
about 0.4 to 1.5
Cr
about 0.001 - 0.25
up to about 0.25
Mn
about 0.005 - 0.4
up to 0.7
Fe
about 0.1 - 0.3
about 0.02 to 0.3
Zr
up to about 0.2
up to about 0.25
Sc
up to about 0.2
-------
Sn
up to about 0.25
-------
Zn
up to about 4.0
up to about 0.9
Ti
up to about 0.15
about 0.06 to 0.19
Ni
up to about 0.1
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance


Chen is silent regarding the entry and exit temperature for the hot rolling step.
Park, directed to aluminum wrought alloy products, teaches a hot rolling entry temperature of at least 850oF or more (about 454oC or more), preferably 875-1000oF (about 468-538oC) to reduce the grown of magnesium-silicon particles, with the exit temperature is not less than 450oF or 400oF (not less than 204-232oC).  Col. 5, lines 40-50; claim 40.  
It would have been obvious to one of ordinary skill in the art to have incorporated the hot rolling entry and exit temperature of Park in the hot rolling operation of Chen because the elevated temperatures disclosed by Park would reduce the growth of precipitated phases during the working process, thereby ensuring uniformity during hot rolling prior to any subsequent aging operation.
Regarding claim 11, Chen teaches that the composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 11
US 2008/0145266 A1
Cu
about 0.5 - 1.8
about 0.1 to 1.3
Si
about 0.5 - 1.0
about 0.2 to 1.15
Mg
about 0.6 - 1.2
about 0.4 to 1.5
Cr
about 0.05 - 0.2
up to about 0.25
Mn
about 0.05 - 0.25
up to 0.7
Fe
about 0.1 - 0.3
about 0.02 to 0.3
Zr
up to about 0.4
up to about 0.25
Sc
up to about 0.15
-------
Sn
up to about 0.15
-------
Zn
up to about 0.4
up to about 0.9
Ti
up to about 0.15
about 0.06 to 0.19
Ni
less than 0.05
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance


Regarding claim 12, Chen teaches that the composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 12
US 2008/0145266 A1
Cu
about 0.6 - 1.7
about 0.1 to 1.3
Si
about 0.5 - 0.9
about 0.2 to 1.15
Mg
about 0.7 - 1.1
about 0.4 to 1.5
Cr
about 0.05 - 0.15
up to about 0.25
Mn
about 0.1 - 0.2
up to 0.7
Fe
about 0.1 - 0.3
about 0.02 to 0.3
Zr
up to about 0.1
up to about 0.25
Sc
up to about 0.1
-------
Sn
up to about 0.1
-------
Zn
up to about 0.25
up to about 0.9
Ti
up to about 0.15
about 0.06 to 0.19
Ni
less than 0.05
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance


Regarding claim 13, Chen teaches that Si to Mg ratios of inventive example nos. C, D, and E (Table 1) are 0.96:1, 0.95:1, and 0.94:1, respectively, which fall within the claimed range.
Regarding claim 14, Chen teaches that excess Si contents of inventive example nos. C, D, and E (Table 1) are 0.048, 0.057, and 0.045, respectively, which fall within the claimed range.
Regarding claim 15, Chen teaches that the homogenization can be a carried out in a single step at a temperature of 490-580oC.  Para. [0054].
Regarding claim 18, Chen teaches that the alloy can be quenched after solution heat treatment.  Para. [0049], [0059].
Regarding claim 19, Chen teaches that the product can be a sheet or plate.  Para. [0038].  
Regarding claim 20, Chen teaches a method of making a weldable aluminum alloy wrought product.  Abstract.  The method includes the following steps: casting an alloy into an ingot (para. [0043]); homogenizing the ingot (para. [0044]); hot working the ingot using a method such as rolling (para. [0045], [0047]), with hot rolling selected to produce a 8 mm gauge product (shate) (para. [0059]) or to produce a sheet or plate (para. [0038]); and solution heat treating (solutionizing) (para. [0048]) at an example temperature of 560oC (para. [0059]).   
The composition of the alloys, in weight percent, is as follows (page 2, tables at left and right columns; para. [0043]; claim 1):
Element
Claim 20
US 2008/0145266 A1
Cu
about 0.9 - 1.5
about 0.1 to 1.3
Si
about 0.7 - 1.1
about 0.2 to 1.15
Mg
about 0.7 - 1.2
about 0.4 to 1.5
Cr
about 0.06 - 0.15
up to about 0.25
Mn
about 0.05 - 0.3
up to 0.7
Fe
about 0.1 - 0.3
about 0.02 to 0.3
Zr
up to about 0.2
up to about 0.25
Sc
up to about 0.2
-------
Sn
up to about 0.25
-------
Zn
up to about 0.2
up to about 0.9
Ti
up to about 0.15
about 0.06 to 0.19
Ni
up to about 0.07
-------
impurities
up to about 0.15
total < 0.20
Al
present
balance

Chen is silent regarding the entry and exit temperature for the hot rolling step.
Park, directed to aluminum wrought alloy products, teaches a hot rolling entry temperature of at least 850oF or more (about 454oC or more), preferably 875-1000oF (about 468-538oC) to reduce the grown of magnesium-silicon particles, with the exit temperature is not less than 450oF or 400oF (not less than 204-232oC).  Col. 5, lines 40-50; claim 40.  
It would have been obvious to one of ordinary skill in the art to have incorporated the hot rolling entry and exit temperature of Park in the hot rolling operation of Chen because the elevated temperatures disclosed by Park would reduce the growth of precipitated phases during the working process, thereby ensuring uniformity during hot rolling prior to any subsequent aging operation.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Park, as applied to claim 1 above, and further in view of WO 2014/168147 (A1) or US 2016/0047021 (A1) to Nakamura et al. (“Nakamura”).
Regarding claims 4 and 5, Chen in view of Park does not teach an annealing step.  
Nakamura, directed to an aluminum alloy sheet for press forming, teaches incorporating an intermediate annealing step at 300-500oC for 5 hours or less in order to relieve strain.  Para. [0070], [0071.  It would have been obvious to one of ordinary skill in the art to have included an annealing step in the process of Chen, as modified by Park, in order to remove any strain in the aluminum alloy resulting from the rolling process.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Park, as applied to claim 10 above, and further in view of US 2002/0014290 (A1) to Dif et al. (“Dif”).
Regarding claim 16, Chen teaches homogenizing the ingot in single or in multiple steps at a temperature of 490-580oC (para. [0054]), but does not teach the claimed sequence.
Dif, direct to making Al-Mg-Si alloy structural aircraft components, teaches homogenizing at a temperature of 540-570oC, with homogenization being a single stage or two stages, the second stage higher than the first.  It would have been obvious to one of ordinary skill in the art to have carried out the homogenizing of Chen in a two-stage process with the second stage being at a temperature higher than the first because staged heating would permit gradual heating, particularly in large ingots where it takes longer to heat through the whole body compared to smaller ingots.  Additionally, staged heating would minimize thermal shock in an ingot.  Given Chen’s temperature range is 490-580oC, with an example temperature of 560oC (para. [0059]), it would have been obvious to select a lower temperature from the range, such as 490oC to less than 560oC, to stagger the heating, in view of the Dif’s teaching in order to ensure that the second temperature (560oC) is higher than the first (490oC to less than 560oC).

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered, but they are not persuasive. 
Applicant argues that the combination of Chen and Park is improper because the Office is creating a problem that does not otherwise exist for the sole purpose of identifying a reason to combine the references.  Specifically, Applicant states that Chen has no problems with precipitated magnesium-silicon particles since Chen already teaches that the Mg and Si content is precisely controlled to prevent such growth; as a result, there would be no need to use an elevated temperature because the problem has already been addressed by Chen through compositional control.
In response, although Chen teaches controlling the Mg and Si contents in order to facilitate achieving required strength levels by ensuring that second phase particles of Mg2Si can be fully dissolved during homogenization and/or preheat prior to hot working, composition alone is not a determining factor of second phase particle growth.  Particle precipitation depends not only on composition but also on process parameters like time and temperature.  This is acknowledged by Chen who teaches that precipitation of secondary phases (e.g., Mg2Si) can become uncontrolled if the cooling temperature does not fall below a particular threshold (para. [0056]).
Furthermore, Park’s concern of reducing the growth of magnesium-silicon particles would be a concern for Chen because Chen and Park are both directed to the same field of AA 6XXX alloys and both have overlapping alloy compositions.  Since Chen explicitly defines a concern for fully dissolving Mg2Si and Park’s hot rolling entry and exit temperatures reduce their growth, one would be motivated to carry out hot rolling according to Park in order to have the additional assurance for suppressing magnesium-silicon particle growth.
Applicant argues that Chen’s examples use a hot rolling temperature outside of and lower than the claimed range.
In response, Chen teaches an example hot-mill entry temperature of about 480oC, which includes values slightly above and below 480oC.  Although Chen does not define the scope of the term “about,” the term has been recognized as meaning that the stated value can vary by 10 percent.  See, for example, US 2016/0047022 (A1) to Nasserrafi et al. at para. [0080].  Ten percent of 480oC is 528oC, which does fall within the claimed range of “about 500oC to about 540oC.”  Even five percent of 480oC would be 504oC, which still falls within the claimed range.  Therefore, Chen meets at least the claimed hot rolling entry temperature.
Even if the entry temperature in Chen’s examples were interpreted as strictly 480oC, the argument is not persuasive because it is not commensurate in scope with the claimed invention.  The claimed temperature permits some deviation from 500oC, as it recites about 500oC for the lower limit.  Applying the definition of within ten percent as taught in Nasserrafi et al., ten percent of 500oC is 50oC, so the claimed lower limit could be as low as 450oC, which would encompass Chen’s temperature of 480oC.  Even five percent of 500oC would be 25oC, so the claimed lower limit could be as low as 475oC, which would still encompass Chen’s temperature of 480oC.  Thus, the claimed invention encompasses the value taught by Chen.
Applicant’s argument implies that Chen’s sole example entry temperature of about 480oC is the only workable temperature for a hot rolling entry temperature.  However, this is not consistent with the knowledge in the art.  In addition to Park teaching a hot rolling entry temperature of at least 850oF or more (about 454oC or more), preferably 875-1000oF (about 468-538oC), and an exit temperature of not less than 450oF or 400oF (not less than 204-232oC), Nakamura teaches entry and exit temperatures consistent with Park and the claimed ranges.  Specifically, Nakamura teaches a hot rolling starting temperature of 400-550oC to ensure that deformation resistance is not too high (i.e., the alloy is sufficiently malleable and deformable during rolling) (para. [0067]) accompanied by a hot rolling finishing temperature of 300oC or lower (para. [0069]).  These ranges overlap the claimed ranges, indicating that such ranges are conventional and known.  Therefore, persons of ordinary skill in the art would understand that 480oC is the only workable temperature for a hot rolling entry temperature for aluminum alloys.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
October 22, 2022